Case 2:19-cv-05449-JAK-MRW Document 118 Filed 04/27/20 Page 1 of 3 Page ID #:5216


 1   Howard E. King (77012)
     hking@khpslaw.com
 2   Henry D. Gradstein (89747)
     hgradstein@khpslaw.com
 3   John G. Snow (280790)
     jsnow@khpslaw.com
 4   Andres Monserrate (324991)
     amonserrate@khpslaw.com
 5   KING, HOLMES, PATERNO & SORIANO, LLP
     1900 Avenue of the Stars, 25th Floor
 6   Los Angeles, CA 90067
     Telephone: (310) 282-8989
 7
     Edwin F. McPherson (106084)
 8   emcpherson@mcpherson-llp.com
     Pierre B. Pine (211299)
 9   ppine@mcpherson-llp.com
     MCPHERSON LLP
10   1801 Century Park East, 24th Floor
     Los Angeles, CA 90067
11   Telephone: (310) 553-8833
12   Attorneys for Plaintiff
     (Additional Counsel for Plaintiff Listed on Signature Page)
13
14                            UNITED STATES DISTRICT COURT
15                          CENTRAL DISTRICT OF CALIFORNIA
16                                     WESTERN DIVISION
17   JANE PETTY, individually and on             CASE NO. 2:19-cv-05449-JAK-JPR
     behalf of all others similarly situated,
18                                               PLAINTIFF’S APPLICATION FOR
                         Plaintiffs,             PERMISSION TO SEAL RE:
19                                               SECOND AMENDED COMPLAINT
           v.
20                                               Fact Discovery Cutoff: Sept. 14, 2020
     UMG RECORDINGS, INC., a                     Pretrial Conference: TBD
21   Delaware corporation,                       Trial Date:            TBD
22                       Defendant.              Hearing:
                                                 Date:    TBD
23                                               Time:    TBD
                                                 Place:   Courtroom 10B
24                                                        First Street Courthouse
                                                          350 W. First Street
25                                                        Los Angeles, CA 90012
                                                 Judge:   Hon. John A. Kronstadt
26
27
28

                    PLAINTIFF’S APPLICATION FOR PERMISSION TO SEAL RE:
                               SECOND AMENDED COMPLAINT
Case 2:19-cv-05449-JAK-MRW Document 118 Filed 04/27/20 Page 2 of 3 Page ID #:5217


 1         TO THE COURT AND ALL PARTIES AND COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that Plaintiff Jane Petty, by and through her counsel
 3   of record, applies pursuant to Local Civil Rule 79-5.2.2, to file under seal certain
 4   portions of her Second Amended Complaint filing containing information designed as
 5   Confidential or Highly Confidential by Defendant UMG Recordings, Inc. (“UMG”).
 6         As required under the applicable Local Rules, this Application is supported by the
 7   separately-filed Sealed Declaration of Mark Hatch-Miller, which among other things
 8   details which portions of the Second Amended Complaint filing contain UMG-
 9   designated confidential information, and which portions of the filing do not, as well as
10   the specific reasons why Plaintiff opposes sealing. The Sealed Declaration also attaches
11   the Second Amended Complaint and the exhibits thereto, which are not yet being filed
12   publicly due to UMG’s request. A proposed order granting the sealing application is
13   being submitted herewith, even though Plaintiff opposes UMG’s sealing request.
14         As also required under the applicable Local Rules, UMG must within 4 days of
15   this filing file a declaration establishing that all or part of the designated material is
16   sealable, by showing good cause or demonstrating compelling reasons why the strong
17   presumption of public access in civil cases should be overcome, with citations to the
18   applicable legal standard. If UMG maintains that only part of the designated material is
19   sealable, UMG must file with its declaration a copy of the relevant material with
20   proposed redactions highlighted. The declaration and, if applicable, the document
21   highlighting proposed redactions will be closed to public inspection. Failure to file a
22   declaration or other required document may be deemed sufficient grounds for denying
23   the Application.
24   Dated: April 27, 2020                  By:       /s/ Mark H. Hatch-Miller
25                                          Howard E. King
26                                          Henry D. Gradstein
                                            John G. Snow
27                                          Andres Monserrate
                                            KING, HOLMES, PATERNO &
28                                          SORIANO, LLP

                                                  1
                    PLAINTIFF’S APPLICATION FOR PERMISSION TO SEAL RE:
                               SECOND AMENDED COMPLAINT
Case 2:19-cv-05449-JAK-MRW Document 118 Filed 04/27/20 Page 3 of 3 Page ID #:5218


 1                                          Edwin F. McPherson
                                            Pierre B. Pine
 2                                          McPHERSON LLP
 3                                          Steven G. Sklaver (237612)
                                            ssklaver@susmangodfrey.com
 4                                          Kalpana D. Srinivasan (237460)
                                            ksrinivasan@susmangodfrey.com
 5                                          Meng Xi (280099)
                                            mxi@susmangodfrey.com
 6                                          SUSMAN GODFREY LLP
                                            1900 Avenue of the Stars, Suite 1400
 7                                          Los Angeles, CA 90067
                                            Telephone: (310) 789-3100
 8
                                            Stephen E. Morrissey (187865)
 9                                          smorrissey@susmangodfrey.com
                                            SUSMAN GODFREY LLP
10                                          1201 3rd Avenue, Suite 3800
                                            Seattle, WA 98101
11                                          Telephone: (206) 373-7380
12                                          Mark H. Hatch-Miller (pro hac vice)
                                            mhatchmiller@susmangodfrey.com
13                                          SUSMAN GODFREY LLP
                                            1301 Avenue of the Americas 32nd Floor
14                                          New York, NY 10019
                                            Telephone: (212) 336-8330
15
                                            Attorneys for Plaintiff
16
17                              CERTIFICATE OF SERVICE
18         I hereby certify that on this the 27th day of April 2020, I have caused this
19   document and the accompanying proposed order to be served on all parties and counsel
20   of record via ECF.
21                                                  /s/   Mark Hatch-Miller
                                                          Mark Hatch-Miller
22
23
24
25
26
27
28
                                                2
                   PLAINTIFF’S APPLICATION FOR PERMISSION TO SEAL RE:
                              SECOND AMENDED COMPLAINT
